Gillespie, J.
 On a hearing for contempt for failure to comply with a decree requiring appellant to support his infant child, appellee made a prima facie case of contempt on the part of appellant; thereupon the burden shifted to appellant to produce exculpatory proof.  The chancellor was justified in finding that appellant failed to exonerate himself by making the proof required under *360the rule stated in Kincaid v. Kincaid, 213 Miss. 451, 57 So. 2d 263, and  we hold that the case should be affirmed. No hard and fast rule can be stated that would apply to the various situations arising in the lower courts in cases of this kind, and we think the chancellor should be allowed wide latitude in the exercise of sound discretion when exerting his coercive powers to enforce his decrees.
Affirmed.
McGehee, Ú.J., and Kyle, Arrington and Ethridge, JJ., concur.